JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 16, 2012, granting summary judgment be affirmed. Bare allegations of discrimination are insufficient to defeat a properly supported motion for summary judgment. See Burke v. Gould, 286 F.3d 513, 520 (D.C.Cir.2002). Appellant has offered no competent evidence that appellees violated the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq., by displaying anti-*115military animus in not selecting him for a vacancy left by the death of a co-worker who held the identical position as appellant.
Pursuant to D.C. Circuit Rule 86, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.